Order, Supreme Court, New York County (Rosalyn Richter, J.), entered September 23, 2008, which denied plaintiffs motion to impose monetary sanctions on defendant based on a purported delay in transferring title to an automobile that was acquired in the course of their marriage, unanimously affirmed, without costs.
Under the terms of the underlying divorce judgment, plaintiff was entitled to take possession of a Mercedes Benz automobile titled in defendant wife’s name. When the transfer of title did not occur, plaintiff filed a pro se motion seeking, among other things, monetary sanctions against defendant’s guardian and attorney to cover the garage fees and costs of renting a substitute car.
The Rules of the Chief Administrator of the Courts grant the court discretion to impose financial sanctions and/or costs on a party or the party’s attorney for engaging in frivolous conduct (22 NYCRR 130-1.1 [a], [c] [2]). Unless there is a clear abuse of discretion, we will defer to a trial court regarding a determination on imposing such sanctions (see Pickens v Castro, 55 AD3d 443 [2008]). On this record we find no such clear abuse of discretion. Concur—Mazzarelli, J.P., Nardelli, Catterson, DeGrasse and Roman, JJ.